
	
		II
		112th CONGRESS
		1st Session
		S. 803
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2011
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To implement a comprehensive border security plan to
		  combat illegal immigration, drug and alien smuggling, and violent activity in
		  the southwest border of the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Border Security Enforcement Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)Rural,
			 high-trafficked areasThe term rural, high-trafficked
			 areas means rural areas through which drugs and undocumented aliens are
			 routinely smuggled, as designated by the Commissioner of U.S. Customs and
			 Border Protection.
			(2)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(3)Southwest
			 border regionThe term Southwest Border region means
			 the area in the United States that is within 150 miles of the international
			 border between the United States and Mexico.
			3.National Guard
			 support to secure the southern land border of the United States
			(a)In
			 generalThe Secretary of Defense shall deploy not fewer than
			 6,000 National Guard personnel to perform operations and missions under section
			 502(f) of title 32, United States Code, in the Southwest Border region for the
			 purposes of assisting U.S. Customs and Border Protection in securing the
			 international border between the United States and Mexico.
			(b)Assignment of
			 operations and missions
				(1)In
			 generalNational Guard units and personnel deployed under
			 subsection (a) may be assigned such operations and missions as are necessary to
			 secure the international border between the United States and Mexico.
				(2)Nature of
			 dutyDuty by National Guard personnel performing such operations
			 and missions shall be full-time National Guard duty under title 32, United
			 States Code.
				(c)Range of
			 operations and missionsThe operations and missions assigned
			 under subsection (b) shall include the temporary authority to—
				(1)construct
			 fencing, including double-layer and triple-layer fencing;
				(2)increase
			 ground-based mobile surveillance systems;
				(3)deploy additional
			 unmanned aerial systems and manned aircraft sufficient to maintain continuous
			 surveillance of the international border between the United States and
			 Mexico;
				(4)deploy and
			 provide capability for radio communications interoperability between U.S.
			 Customs and Border Protection and State, local, and tribal law enforcement
			 agencies;
				(5)construct
			 checkpoints along the border to bridge the gap to long-term permanent
			 checkpoints; and
				(6)conduct mobile
			 patrols and provide assistance to U.S. Customs and Border Protection,
			 particularly in rural, high-trafficked areas, as designated by the
			 Commissioner, U.S. Customs and Border Protection.
				(d)Materiel and
			 logistical supportThe Secretary of Defense shall deploy such
			 materiel and equipment and logistics support as is necessary to ensure success
			 of the operations and missions conducted by the National Guard under subsection
			 (a).
			(e)Exclusion from
			 National Guard personnel strength limitationsNational Guard
			 personnel deployed under subsection (a) shall not be included in the
			 calculation to determine compliance with limits on end strength for National
			 Guard personnel or on limits on the number of National Guard personal that may
			 be placed on active duty for operational support under section 115 of title 10,
			 United States Code.
			(f)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $600,000,000 to carry out this section during the 5-year period ending on
			 September 30, 2016.
			4.Personnel
			 enhancements
			(a)U.S. Customs
			 and Border ProtectionNot
			 later than September 30, 2016, the Secretary shall increase the number of
			 trained Border Patrol agents stationed in the Southwest Border region by 5,000,
			 compared to the number of agents at such locations as of the date of the
			 enactment of this Act. The Secretary shall make progress in increasing such
			 number of trained Border Patrol agents during each of the fiscal years 2012
			 through 2016.
			(b)Hardship duty
			 payIn addition to compensation to which Border Patrol agents are
			 otherwise entitled, Border Patrol agents who are assigned to rural,
			 high-trafficked areas shall be entitled to receive hardship duty pay, in an
			 amount determined by the Commissioner, U.S. Customs and Border Protection,
			 which may not exceed the rate of special pay to which members of a uniformed
			 service are entitled under section 310 of title 37, United States Code.
			(c)Danger pay for
			 United States Marshals Service and Bureau of Alcohol, Tobacco, Firearms and
			 Explosives personnelSection 151 of the Foreign Relations
			 Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 5 U.S.C.
			 5928 note) is amended by striking or Federal Bureau of
			 Investigation and inserting the Federal Bureau of Investigation,
			 the United States Marshals Service, or the Bureau of Alcohol, Tobacco, Firearms
			 and Explosives.
			(d)Authorization
			 of appropriations
				(1)Border patrol
			 personnelThere are authorized to be appropriated $300,000,000
			 for each of the fiscal years 2012 through 2016 to carry out subsection
			 (a).
				(2)U.S. marshals
			 serviceIn addition to amounts otherwise authorized to be
			 appropriated, there are authorized to be appropriated $15,000,000 for each of
			 the fiscal years 2012 through 2016, for salaries and benefits of United States
			 Marshals Service personnel.
				(3)Other
			 personnelThere are authorized to be appropriated, during the
			 5-year period ending on September 30, 2016—
					(A)$110,000,000 for
			 salaries and benefits for 500 new U.S. Customs and Border Protection officers;
			 and
					(B)$17,000,000 for
			 144 new Office of Air and Marine pilots, vessel commanders, and support
			 personnel.
					5.Enhancing
			 existing border security operations
			(a)Operation
			 Streamline
				(1)ImplementationThe
			 Attorney General, the Secretary, and the Director of the Administrative Office
			 of the United States Courts shall—
					(A)fully implement
			 Operation Streamline in the Southwest Border region; and
					(B)reimburse State,
			 local, and tribal law enforcement for any detention costs related to such
			 implementation.
					(2)Additional
			 magistrate judges to assist with increased caseload along Southwest
			 borderThe chief judge of
			 each Federal judicial district in the Southwest Border region is authorized to
			 appoint additional full-time magistrate judges, who shall have the authority to
			 hear all cases and controversies in the district in which the respective judges
			 are appointed.
				(b)Operation
			 Stonegarden
				(1)In
			 generalThe Federal Emergency Management Agency shall enhance law
			 enforcement preparedness and operational readiness in the borders of the United
			 States through Operation Stonegarden.
				(2)AllocationOf
			 the amounts appropriated pursuant to subsection (e), not less than 90 percent
			 shall be allocated for grants and reimbursement to law enforcement agencies in
			 the States in the Southwest Border region for personnel, overtime, travel, and
			 other costs related to illegal immigration and drug smuggling in the Southwest
			 Border region.
				(c)Infrastructure
			 improvements
				(1)Border patrol
			 stationsThe Secretary shall—
					(A)construct
			 additional Border Patrol stations in the Southwest Border region, as needed, to
			 provide full operational support in rural, high-trafficked areas; and
					(B)analyze the
			 feasibility of creating additional Border Patrol sectors along the
			 international border between the United States and Mexico to interrupt drug
			 trafficking operations.
					(2)Forward
			 operating basesThe Secretary shall enhance the security of the
			 Southwest Border region by—
					(A)establishing
			 additional permanent forward operating bases for the Border Patrol, as
			 needed;
					(B)upgrading the
			 existing forward operating bases to include modular buildings, electricity, and
			 potable water; and
					(C)ensuring that
			 forward operating bases surveil and interdict individuals entering the United
			 States unlawfully immediately after such an individual crosses the
			 international border between the United States and Mexico.
					(3)CheckpointsThe
			 Secretary shall—
					(A)complete the
			 construction of a permanent checkpoint near Tubac, Arizona; and
					(B)deploy additional
			 temporary roving checkpoints in the Southwest Border region.
					(4)Border
			 fenceSection 102(b)(1)(A) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is amended—
					(A)by inserting
			 , not later than December 31, 2011, after shall;
			 and
					(B)by adding at the
			 end the following: The Secretary shall replace landing mat fencing and
			 construct double- and triple-layer fencing in the Southwest Border region (as
			 defined in section 2 of the Border Security
			 Enforcement Act of 2011), at locations determined by the
			 Secretary, after consultation with the governors of the States in the Southwest
			 Border region and representatives of State, tribal, and local law enforcement
			 agencies..
					(d)Border security
			 on certain Federal land
				(1)DefinitionsIn
			 this subsection:
					(A)Secretary
			 concernedThe term Secretary concerned means—
						(i)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
						(ii)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
						(B)Federal
			 landsThe term Federal lands includes all land,
			 including a component of the National Wilderness Preservation System, under the
			 control of the Secretary concerned that is located within 150 miles of the
			 Southwest border region.
					(2)Support for
			 border security needs
					(A)In
			 generalTo achieve operational control of Federal lands—
						(i)the
			 Secretary concerned shall authorize and provide U.S. Customs and Border
			 Protection personnel with immediate access to Federal lands for security
			 activities, including—
							(I)routine motorized
			 patrols; and
							(II)the deployment
			 of temporary tactical infrastructure; and
							(ii)the security
			 activities described in clause (i) shall be conducted, to the maximum extent
			 practicable, in a manner that the Secretary of Homeland Security determines
			 will best protect the natural and cultural resources on Federal lands.
						(3)Inventory of
			 costs and activitiesThe Secretary shall—
					(A)coordinate with
			 the Secretary concerned to develop an inventory of costs incurred by the
			 agencies relating to illegal border activity on Federal lands; and
					(B)annually submit
			 the inventory developed under subparagraph (A) to—
						(i)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
						(ii)the
			 Committee on the Judiciary of the
			 Senate;
						(iii)the
			 Committee on Appropriations of the
			 Senate;
						(iv)the
			 Committee on Homeland Security of the House of
			 Representatives;
						(v)the
			 Committee on the Judiciary of the House of
			 Representatives; and
						(vi)the
			 Committee on Appropriations of the House of
			 Representatives.
						(4)Intermingled
			 private and state landThis subsection shall not apply to any
			 private or State-owned land within the boundaries of Federal lands.
				(e)Authorization
			 of appropriations
				(1)Annual
			 appropriationsThere are authorized to be appropriated, for each
			 of the fiscal years 2012 through 2016—
					(A)$50,000,000 to
			 carry out subsection (a);
					(B)$100,000,000 to
			 carry out subsection (b);
					(C)$20,000,000 to
			 carry out subsection (c)(2); and
					(D)$50,000,000 to
			 carry out section 102(b)(1)(A) of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1103 note), as amended by subsection
			 (c)(4).
					(2)Permanent
			 checkpoint constructionThere is authorized to be appropriated
			 $30,000,000 to carry out subsection (c)(3)(A).
				(3)Detention
			 upgrades at courthousesThere is authorized to be appropriated,
			 for each of the fiscal years 2012 through 2016, $4,000,000, which shall be used
			 to construct detention upgrades at Federal courthouses located in the Southwest
			 border region.
				6.Equipment and
			 technology
			(a)EnhancementsThe
			 Commissioner, U.S. Customs and Border Protection, shall—
				(1)deploy additional
			 mobile, video, and agent-portable surveillance systems, and unmanned aerial
			 vehicles in the Southwest Border region as necessary to provide 24-hour
			 operation and surveillance;
				(2)operate unmanned
			 aerial vehicles along such borders for 24 hours per day and for 7 days per
			 week;
				(3)deploy additional
			 fixed-wing aircraft and helicopters along such borders;
				(4)acquire new,
			 rotocraft and make upgrades to the existing helicopter fleet; and
				(5)increase horse
			 patrols in the Southwest Border region.
				(b)Authorization
			 of appropriationsIn addition to amounts otherwise authorized to
			 be appropriated, there is authorized to be appropriated $335,000,000 to U.S.
			 Customs and Border Protection to carry out subsection (a) during fiscal year
			 2012.
			7.Access to
			 emergency personnel
			(a)Southwest
			 border emergency communications grants
				(1)In
			 generalThe Secretary, in consultation with the governors of the
			 States in the Southwest Border region, shall establish a 2-year grant program,
			 to be administered by the Secretary, to improve emergency communications in the
			 Southwest Border region.
				(2)Eligibility for
			 grantsAn individual is eligible to receive a grant under this
			 subsection if the individual demonstrates that he or she—
					(A)regularly resides
			 or works in the Southwest Border region;
					(B)is at greater
			 risk of border violence due to the lack of cellular service at his or her
			 residence or business and his or her proximity to such border.
					(3)Use of
			 grantsGrants awarded under this subsection may be used to
			 purchase satellite telephone communications systems and service that—
					(A)can provide
			 access to 9–1–1 service; and
					(B)are equipped with
			 global positioning systems.
					(4)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $3,000,000 to carry out the grant program established under this
			 subsection.
				(b)Interoperable
			 communications for law enforcement
				(1)Federal law
			 enforcementThere are authorized to be appropriated, to the
			 Department of Homeland Security, the Department of Justice, and the Department
			 of the Interior, during the 5-year period ending on September 30, 2016,
			 $35,000,000, which may be used—
					(A)to purchase,
			 through a competitive procurement process, P25-compliant radios, which may
			 include a multi-band option, for Federal law enforcement agents working in the
			 Southwest border region in support of the activities of U.S. Customs and Border
			 Protection and U.S. Immigration and Customs Enforcement, including law
			 enforcement agents of the Drug Enforcement Administration, the Bureau of
			 Alcohol, Tobacco, Firearms and Explosives, the Department of the Interior, and
			 the Forest Service; and
					(B)to upgrade,
			 through a competitive procurement process, the communications network of the
			 Department of Justice to ensure coverage and capacity, particularly when
			 immediate access is needed in times of crisis, in the Southwest Border region
			 for appropriate law enforcement personnel of the Department of Justice
			 (including the Drug Enforcement Administration and the Bureau of Alcohol,
			 Tobacco, Firearms and Explosives), the Department of Homeland Security
			 (including U.S. Immigration and Customs Enforcement and U.S. Customs and Border
			 Protection), the United States Marshals Service, other Federal agencies, the
			 State of Arizona, tribes, and local governments.
					(2)State and local
			 law enforcement
					(A)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Department of Justice, during the 5-year period ending on September 30, 2016,
			 $35,000,000 to purchase, through a competitive procurement process,
			 P25-compliant radios, which may include a multi-band option, for State and
			 local law enforcement agents working in the Southwest Border region.
					(B)Access to
			 Federal spectrumIf a State, tribal, or local law enforcement
			 agency in the Southwest Border region experiences an emergency situation that
			 necessitates immediate communication with the Department of Justice, the
			 Department of Homeland Security, the Department of the Interior, or any of
			 their respective subagencies, such law enforcement agency shall have access to
			 the spectrum assigned to such Federal agency for the duration of such emergency
			 situation.
					8.Southwest Border
			 Prosecution Initiative
			(a)Reimbursement
			 to State and local prosecutors for federally initiated criminal
			 casesThe Attorney General shall reimburse State, county, tribal,
			 and municipal governments for costs associated with the prosecution and
			 pre-trial detention of federally initiated criminal cases declined by local
			 offices of the United States Attorneys.
			(b)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $50,000,000 for each of the fiscal years 2012 through 2016 to carry out
			 subsection (a).
			9.Definition of aircraft
			 under aviation smuggling provisions of the Tariff Act of 1930
			(a)In
			 generalSection 590 of the
			 Tariff Act of 1930 (19 U.S.C. 1590) is amended—
				(1)by redesignating
			 subsection (g) as subsection (h); and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)Definition of
				aircraftAs used in this
				section, the term aircraft includes an ultralight vehicle, as
				defined by the Administrator of the Federal Aviation
				Administration.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 violations of any provision of section 590 of the Tariff Act of 1930 on or
			 after the 30th day after the date of the enactment of this Act.
			10.Interagency
			 collaborationThe Assistant
			 Secretary of Defense for Research and Engineering shall collaborate with the
			 Under Secretary for Science and Technology of the Department of Homeland
			 Security in identifying equipment and technology used by the Department of
			 Defense that could be used by U.S. Customs and Border Protection to improve the
			 security of the international border between the United States and Mexico
			 by—
			(1)detecting border
			 tunnels;
			(2)detecting the use
			 of ultralight aircraft;
			(3)enhancing wide
			 aerial surveillance; and
			(4)otherwise
			 improving the enforcement of such border.
			11.Reports
			(a)Government
			 Accountability OfficeNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit a report to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Homeland Security of the House
			 of Representatives that includes—
				(1)an analysis of
			 the number of additional forward operating bases and checkpoints that are
			 necessary along the international border between the United States and Mexico
			 to assist in improving border security; and
				(2)the number of
			 additional personnel, infrastructure, and technology needed at land ports of
			 entry along the Southwest border to address current levels of northbound and
			 southbound cross-border inspections.
				(b)Department of
			 Homeland SecurityNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall submit a report to the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of
			 Representatives that includes—
				(1)an audit of the
			 equipment and technology that was procured to be used through the SBInet
			 program; and
				(2)an analysis of
			 whether the procured equipment and technology can continue to be used by U.S.
			 Customs and Border Protection.
				(c)Joint equipment
			 and technology reportThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics and the Under Secretary for Science and
			 Technology of the Department of Homeland Security shall submit a joint report
			 on the results of the collaboration under section 10 to—
				(1)the
			 Committee on Armed Services of the
			 Senate;
				(2)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
				(3)the
			 Committee on Armed Services of the House of
			 Representatives; and
				(4)the
			 Committee on Homeland Security of the House of
			 Representatives.
				12.Rescission of
			 unspent Federal funds to offset loss in revenues
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds, $4,030,000,000 in appropriated discretionary funds
			 are rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and
			 identify—
				(1)the appropriation
			 accounts from which the rescission under subsection (a) shall apply; and
				(2)the amount of
			 such rescission that shall be applied to each such account.
				(c)ReportNot
			 later than 60 days after the date of the enactment of this Act, the Director of
			 the Office of Management and Budget shall submit a report to Congress and the
			 Secretary of the Treasury that describes the accounts and amounts determined
			 and identified for rescission under subsection (b).
			(d)ExceptionThis
			 section shall not apply to the unobligated funds of—
				(1)the Department of
			 Defense;
				(2)the Department of
			 Veterans Affairs; or
				(3)the National
			 Nuclear Security Administration Weapons Activities and Naval Reactors
			 Accounts.
				
